Name: Commission Regulation (EEC) No 3529/90 of 6 December 1990 amending regulation (EEC) No 2814/90 laying down detailed rules for the definition of lambs fattened as heavy carcasses
 Type: Regulation
 Subject Matter: means of agricultural production;  agricultural activity;  agricultural policy;  cooperation policy
 Date Published: nan

 Avis juridique important|31990R3529Commission Regulation (EEC) No 3529/90 of 6 December 1990 amending regulation (EEC) No 2814/90 laying down detailed rules for the definition of lambs fattened as heavy carcasses Official Journal L 343 , 07/12/1990 P. 0017 - 0018COMMISSION REGULATION (EEC) No 3529/90 of 6 December 1990 amending Regulation (EEC) No 2814/90 laying down detailed rules for the definition of lambs fattened as heavy carcases THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), and in particular Article 5 (9) thereof, Having regard to Council Regulation (EEC) No 3901/89 of 12 December 1989 defining lambs fattened as heavy carcases (2), and in particular Article 1 (2) thereof, Whereas the first subparagraph of Article 1 (1) of Commission Regulation (EEC) No 2814/90 (3) provides for producers marketing sheep's milk or sheep's milk products who wish, as provided for in Article 5 (4) of Regulation (EEC) No 3013/89, to receive the heavy category premium to submit an application for the premium during a special period set within the period 1 November to 31 December preceding the beginning of the marketing year for which the premium is applied for; Whereas in the case of Member States where fattening of lambs is not normally carried out until after the beginning of the marketing year, it is suitable to allow Member States to provide for a longer period for submission of premium applications; Whereas the Management Committee for Sheep and Goats has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Article 1 (1) of Regulation (EEC) No 2814/90 is hereby replaced by the following: "1. In order to be able, subject to the special provisions laid down in Article 2, to receive the heavy category premium as provided for in Article 5 (4) of Regulation (EEC) No 3013/89, each producer marketing sheep's milk or sheep's milk products shall submit to the competent authority an application for the premium in the course of a period, set by the Member State, within the period 1 November to 31 December preceding the beginning of the marketing year to which the premium relates, stating his intention to fatten with a view to slaughter at least 40 % of the lambs born to the ewes to which the premium application relates. However, in Member States where lambs are not normally fattened until after the beginning of the marketing year, the Member State may decide that applications be submitted in the course of a set period within the period 1 November preceding the beginning of the marketing year for which the declaration is submitted and the following 31 January. Following submission of the application the producer shall submit to the competent authority, not later than the day fattening of a batch begins, a specific declaration stating at least: - the date fattening is to begin, - the number of lambs in the batch, - the location where fattening is to take place. This shall relate to lambs whose fattening begins between 15 November preceding the beginning of the marketing year for which the declaration is submitted and the following 14 November. Furthermore, if fattening takes place away from the beneficiary's holding, the specific declaration shall be accompanied by an undertaking by the manager of the fattening house to permit the controls for which provision is made in order to ensure that the fattening operations are carried out." Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall be applicable to premiums for the 1991 marketing year. However, in Member States where Article 22 (8) of Regulation (EEC) No 3013/89 applies for the 1990 marketing year, it shall be applicable to premiums for the 1990 marketing year for which applications have not yet been submitted. (1) OJ No L 289, 7.10.1989, p. 1. (2) OJ No L 375, 23.12.1989, p. 4. (3) OJ No L 268, 29.9.1990, p. 35. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 1990. For the Commission Ray MAC SHARRY Member of the Commission